Citation Nr: 0100080	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  00-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to February 
1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida, which denied the benefit 
sought on appeal.


FINDING OF FACT

The veteran's Parkinson's disease has been shown to be 
causally related to his period of active service.   


CONCLUSION OF LAW

Parkinson's disease was incurred during active service.  
38 U.S.C.A. § 1110, Veteran Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, __ (2000) (to be 
codified as amended at 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
Parkinson's disease.  The veteran alleges that he developed 
Parkinson's disease as a result of being hit by a lightening 
strike while in a foxhole during service.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be allowed on a presumptive basis for 
certain diseases, which manifest to a compensable degree 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).  In the 
alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under relevant 
case law lay observation is competent.  

In this case, service medical records reflect that the 
veteran was shown to have a second-degree burn on his left 
ear in May 1962.  It was indicated that the veteran sustained 
injuries when he was struck by lightening while talking on 
the telephone.  A February 1963 discharge examination report 
is negative for any indication that the veteran sustained any 
residual or chronic disability from being struck by 
lightening during service.  

In January 1996, the veteran was awarded Social Security 
Disability benefits based on a diagnosis of Parkinson's 
disease.  In a January 1999 statement, the veteran's wife 
indicated that since his discharge from service, the veteran 
had developed shakiness, had trouble writing and was 
constantly fidgeting.  

Post-service treatment records show that the veteran received 
treatment from Robert T. Shebert, M.D., Associate Professor 
of Neurology with the Department of Neurology at the 
University of Miami School of Medicine from January 1996 
through June 1996.  In January 1996, Dr. Shebert recorded the 
veteran's history of being struck by lightening during 
service and conducted a thorough physical examination.  
Physical examination revealed classic features of Parkinson's 
disease.  Dr. Shebert diagnosed the veteran with Parkinson's 
disease and indicated that the veteran would benefit from 
treatment.  In a February 1999 statement Dr. Shebert linked 
the onset of the veteran's Parkinson's disease to his period 
of active service.  Dr. Shebert noted that the veteran 
reported sustaining a lightening strike during service which 
rendered him unconscious for approximately two days.  Dr. 
Shebert indicated that 

[t]he loss of consciousness indicates 
that the cerebral hemispheres were 
involved with electrical injury.  
Therefore, it is my feeling that he 
sustained a substantial loss of 
extrapyramidal neurons at that time, and 
that it is more likely than not that his 
Parkinson's disease today was caused by 
or accelerated by this lightening injury.  

In October 2000, the veteran was afforded a Travel Board 
hearing in St. Petersburg, Florida held before the 
undersigned.  At that time, the veteran testified that he was 
struck by lightening while he was on the telephone in a 
foxhole during service, in approximately 1962.  After he was 
struck by lightening, he was unconscious for approximately a 
day and a half.  He was taken to the hospital and 
subsequently placed on light duty for several weeks.  The 
veteran indicated that he first began experiencing symptoms 
of Parkinson's disease in 1992.  The veteran reported that he 
continues to receive ongoing treatment, including physical 
therapy and speech therapy at the West Palm Beach VA Medical 
Center.  The veteran stopped working right before being 
diagnosed with Parkinson's disease.  

The veteran's wife testified that she was married to the 
veteran at the time that the lightening strike occurred and 
she remembered going to the hospital to see him after the 
incident.  She indicated that the veteran was in the hospital 
for 1 or 2 days.  She stated that since the veteran's 
discharge from service, his symptoms, including fidgeting, 
shakiness and stiffness/slow movement had gradually 
progressed. 

Based on a review of the evidence, the Board concludes that 
the veteran is entitled to a grant of service connection for 
Parkinson's disease.  The evidence establishes that the 
veteran was struck by lightening during service and there is 
evidence that the veteran has a current diagnosis of 
Parkinson's disease.  Additionally, Dr. Shebert has opined 
that the veteran's Parkinson's disease was more likely than 
not caused by or accelerated by the lightening strike in 
service.  Therefore, resolving all doubt in favor of the 
veteran, service connection is established for Parkinson's 
disease.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 § 4, 114 Stat. 2096, __(2000) (to be codified as 
amended at 38 U.S. C. § 5107).  
ORDER

Service connection for Parkinson's disease is granted. 


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


